DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 16, 2022 has been entered. Claims 1-5 and 7-20 remain pending in the application. Claim 6 has been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 7, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US 2011/0201883) in view of Castro et al. (USPN 6004326) in further view of Hart et al. (USPN 6162196), hereinafter Hart ‘196.
Regarding claim 1, Cooper teaches an access port (Figure 1) for use with a surgical system, the access port comprising: a cannula (cannula 100); an entry guide seal (seal 210) coupled to the cannula (Figure 5; coupled along the inner wall of the cannula 100); an instrument entry guide (instrument guide 200) comprising: a funnel portion including an upper part and a lower part (see annotated Figure 7 below); a channel portion (see annotated Figure 7 below; portion having guide channels 222, 224, 226, 228) integral with the lower part of the funnel portion (Figure 7); first and second instrument channels (guide channels 222, 224, 226, 228); a first instrument seal aligned with the first instrument channel; and a second instrument seal aligned with the second instrument channel (“The guide channels 224, 226, 228 are open to the cannula in the cylindrical lower end and then become closed in the upper proximal end 210. The closed portion of the guide channels 224, 226, 228 may closely fit the surgical instruments 402, 404, 406, 408 to minimize the loss of insufflation fluid past the instruments in the access port. The guide channels 224, 226, 228 may include a seal that minimizes the loss of insufflation fluid when an instrument is not present in the guide channel.” [0040]), the entry guide seal sealing against the instrument entry guide (“The instrument guide 200 may include a seal 210, such as an O-ring, that couples the instrument guide to the cannula 100 such that the seal retains a pressurized insufflation fluid within the surgical site.” [0040]).
Cooper fails to explicitly teach the channel portion is removably received through the entry guide seal; and the first and second instrument seals are arranged between the upper and lower parts of the funnel portion. Castro teaches an access port (Figure 6) comprising a cannula (surgical retractor 100); an entry guide seal (seal element 206 of valve assembly 200) coupled to the cannula (Figure 6); an instrument entry guide (converter 250) comprising a funnel portion (proximal flange 252) and an integral channel portion (distal introducing portion 254), the channel portion removably received through the entry guide seal (“Converter 250 is mounted to valve assembly 200 by inserting introducing portion 254 with the assembled valve assembly 200…The different sized converters 250 may be readily exchanged by simple withdrawal and insertion within valve assembly 200” [Col 8, line 60]), the entry guide seal sealing against the instrument entry guide (“Upon insertion through aperture 210 of seal element 206, the portions of the seal defining the aperture 210 stretch and form a fluid tight seal about the distal introducing portion 254” [Col 8, line 62]; Figure 7A). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the entry guide seal of the access port of Cooper to include that the channel portion is removably received through the entry guide seal based on the teachings of Castro ensure that the cannula can provide a fluid tight seal to various sizes of instrument entry guides and can also provide a seal about an instrument that is inserted through the cannula without an instrument entry guide (Castro [Col 8, line 48 – Col 9, line 10]). 
Modified Cooper fails to explicitly teach the first and second instrument seals are arranged between the upper and lower parts of the funnel portion. Hart ‘196 teaches an access port (trocar 10a) comprising a cannula (cannula 12a); an instrument entry guide (“subassembly can be formed between the end cap 121, the valve assembly 46a and the partition structure 130” [Col 12, line 64]; Figure 11) comprising: a funnel portion (end cap 121 and partition structure 130) including and upper part (end cap 121) and a lower part (partition structure 130); first and second instrument channels (Figures 12-14, separated by partition 165: “This is the function of the partition 165 in the structure 130. This partition 165 extends generally around each of the zero-closure valves 63a and 70a associated with the valve sets 56a and 54a, respectively” [Col 14, line 42]); a first instrument seal (medium valve set 54a) and a second instrument seal (large valve set 56a), wherein the first and second instrument seals are arranged between the upper and lower parts of the instrument entry guide (Figure 13). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the instrument entry guide of Cooper to include that the first and second instrument seals are arranged between the upper and lower parts of the funnel portion based on the teachings of Hart ‘196 to ensure that only a single seal assembly is required in order to accommodate instruments of multiple sizes simultaneously in order to reduce manufacturing cost and the number access ports required for a single procedure (Hart ‘196 [Col 2, line 23]) in a manner that still allows the individual instrument seals to be isolated from one another in order to prevent leakage and deformation of the seals during use (Hart ‘196 [AltContent: textbox (Funnel portion )][AltContent: textbox (Channel portion )][AltContent: textbox (Upper part)][AltContent: textbox (Lower part)][Col 14, line 40]). 

Regarding claim 2, modified Cooper teaches the access port of claim 1. Modified Cooper fails to explicitly teach the entry guide seal comprises a septum type seal. Castro teaches an access port (Figure 6) comprising a cannula (surgical retractor 100); an entry guide seal (seal element 206) coupled to the cannula (Figure 6); an instrument entry guide (converter 250) removably received through the entry guide seal ([Col 8, line 60]), the entry guide seal comprising a septum type seal (“Seal element 206 is a conventional flat seal having aperture 210” [Col 7, line 65]; Figure 6). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the entry guide seal of the access port of Cooper to comprise a septum type seal based on the teachings of Castro ensure that entry guide seal is capable of deforming to receive instruments and/or instrument entry guides of various sizes in a fluid-tight manner (Castro [Col 8, line 11]).

Regarding claim 5, modified Cooper teaches the access port of claim 1. Modified Cooper fails to explicitly teach a single-piece seal body comprising the first instrument seal and the second instrument seal. Hart ‘196 teaches an access port (trocar 10a) comprising a cannula (cannula 12a); an instrument entry guide (“subassembly can be formed between the end cap 121, the valve assembly 46a and the partition structure 130” [Col 12, line 64]; Figure 11) comprising: a funnel portion (end cap 121 and partition structure 130) and first and second instrument channels (Figures 12-14, separated by partition 165: “This is the function of the partition 165 in the structure 130. This partition 165 extends generally around each of the zero-closure valves 63a and 70a associated with the valve sets 56a and 54a, respectively” [Col 14, line 42]) and a comprising a single-piece seal body (valve assembly 46a; Figure 11) comprising a first instrument seal (medium valve set 54a) and a second instrument seal (large valve set 56a). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the instrument entry guide of Cooper to include that the first and second instrument seals are comprised of a single-piece seal body based on the teachings of Hart ‘196 to ensure that only a single seal assembly is required in order to accommodate instruments of multiple sizes simultaneously in order to reduce manufacturing cost and the number access ports required for a single procedure (Hart ‘196 [Col 2, line 23]) in a manner that still allows the individual instrument seals to be isolated from one another in order to prevent leakage and deformation of the seals during use (Hart ‘196 [Col 14, line 40]). 
	Regarding claim 7, modified Cooper teaches the access port of claim 5. Modified Cooper fails to explicitly teach the single-piece seal body comprises a pyramid portion, and the pyramid portion comprises a first face and a second face; wherein the first instrument seal of the single-piece seal body comprises a first opening in the first face of the pyramid portion that aligns with the first instrument channel of the instrument entry guide; and wherein the second instrument seal of the single-piece seal body comprises a second opening in the second face of the pyramid portion that aligns with the second instrument channel of the instrument entry guide. Hart ‘196 teaches an access port (trocar 10a) comprising a cannula (cannula 12a); an instrument entry guide (“subassembly can be formed between the end cap 121, the valve assembly 46a and the partition structure 130” [Col 12, line 64]; Figure 11) comprising first and second instrument channels (Figures 12-14, separated by partition 165: “This is the function of the partition 165 in the structure 130. This partition 165 extends generally around each of the zero-closure valves 63a and 70a associated with the valve sets 56a and 54a, respectively” [Col 14, line 42]) and a comprising a single-piece seal body (valve assembly 46a) comprising a first instrument seal and a second instrument seal (valve sets 54a and 56a), the single-piece seal body comprises a pyramid portion (zero-closure valves 63a and 70a), and the pyramid portion comprises a first face (zero-closure valve 63a) and a second face (zero-closure valve 70a); wherein the first instrument seal of the single-piece seal body comprises a first opening (opening into zero-closure valve 63a) in the first face of the pyramid portion that aligns with the first instrument channel of the instrument entry guide (Figure 13); and wherein the second instrument seal of the single-piece seal body comprises a second opening (opening into zero-closure valve 70a) in the second face of the pyramid portion that aligns with the second instrument channel of the instrument entry guide (Figure 13). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the instrument entry guide of Cooper having a single-piece seal body to include a pyramid portion comprising a first face and a second face based on the teachings of Hart ‘196 to ensure that only a single seal assembly is required in order to accommodate instruments of multiple sizes simultaneously in order to reduce manufacturing cost and the number access ports required for a single procedure (Hart ‘196 [Col 2, line 23]) in a manner that still allows the individual instrument seals to be isolated from one another in order to prevent leakage and deformation of the seals during use (Hart ‘196 [Col 14, line 40]).

Regarding claim 17, modified Cooper teaches the access port of claim 1. Modified Cooper fails to explicitly teach the first instrument seal is shaped to seal against a first instrument shaft having a first cross section; and wherein the second instrument seal is shaped to seal against a second instrument shaft having a second cross section different from the first cross section. Hart ‘196 teaches an access port (trocar 10a) comprising a cannula (cannula 12a); an instrument entry guide (“subassembly can be formed between the end cap 121, the valve assembly 46a and the partition structure 130” [Col 12, line 64]; Figure 11) comprising first and second instrument channels (Figures 12-14, separated by partition 165: “This is the function of the partition 165 in the structure 130. This partition 165 extends generally around each of the zero-closure valves 63a and 70a associated with the valve sets 56a and 54a, respectively” [Col 14, line 42]) and a first instrument seal (medium seal set 54a) and a second instrument seal (large seal set 56a), wherein the first instrument seal is shaped to seal against a first instrument shaft having a first cross section; and wherein the second instrument seal is shaped to seal against a second instrument shaft having a second cross section different from the first cross section (Figure 10; “The end cap 121 includes access ports 123-127 which provide access for small, medium and large diameter instruments, respectively, into a working channel 41a of the trocar 10a.” [Col 11, line 50]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the instrument entry guide of Cooper to include that the first instrument seal is shaped to seal against a first instrument shaft having a first cross section and wherein the second instrument seal is shaped to seal against a second instrument shaft having a second cross section different from the first cross section based on the teachings of Hart ‘196 to ensure that only a single seal assembly is required in order to accommodate instruments of multiple sizes simultaneously in order to reduce manufacturing cost and the number access ports required for a single procedure (Hart ‘196 [Col 2, line 23]) in a manner that still allows the individual instrument seals to be isolated from one another in order to prevent leakage and deformation of the seals during use (Hart ‘196 [Col 14, line 40]).

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US 2011/0201883) in view of Castro et al. (USPN 6004326) in further view of Hart et al. (USPN 6162196) as applied in claim 1 above, and further in view of Hart et al. (USPN 5443452), hereinafter Hart ‘452.
Regarding claims 3 and 4, modified Cooper teaches the access port of claim 1. Modified Cooper fails to explicitly teach the entry guide seal comprises a cross-slit seal comprising a concave distal end surface. Hart ‘452 teaches an access port (trocar 10) having an entry guide seal (seal mechanism 30, 32) comprising a cross-slit seal (zero-closure seal 32; Figure 2), l (Figure 13) comprising a concave distal end surface (distal end 43 having concave fold sections 61a, 61b, 61c,61d;  Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the entry guide seal of Cooper in view of Castro to include a cross-slit seal having a concave distal end surface based on the teachings of Hart ‘452 to prevent the escape of pressurized fluid from the cannula when an instrument is removed from the access port to ensure that in response to fluid pressure, the seal tends to move towards a closed position (Hart ‘452 [Col 3, line 29], [Col 6, line 21]). 

Claims 8-9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US 2011/0201883) in view of Castro et al. (USPN 6004326) in further view of Hart et al. (USPN 6162196) as applied in claim 1 above, and further in view of Ritchart et al. (USPN 5209737).
Regarding claim 8, modified Cooper teaches the access port of claim 1. Modified Cooper fails to explicitly teach the first instrument seal comprises an oblong opening at an oblique angle relative to the first instrument channel. Ritchart teaches an access port (Figure 10) comprising a cannula (cannula 22) and an instrument entry guide comprising a first instrument channel (see labeled Figure 10 below) and a first instrument seal (see labeled Figure 10 below; comprised of septum 36a, actuation mechanism 79, flapper valve 98) aligned with the first instrument channel (Figure 10), wherein first instrument seal comprises an oblong opening at an oblique angle relative to the first instrument channel (Figure 10; wherein the opening along the length of the instrument seal is oblong and at an oblique angle to axes 82 and 96). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first instrument seal of Cooper to comprise an oblong opening at an oblique angle relative to the first instrument channel based on the teachings of Ritchart to prevent leakage of the insufflation gas both when an instrument is located within the first instrument seal and when an instrument is absent (Ritchart [Col 2, line 60] and [Col 8, line 50]). 

Regarding claim 9, modified Cooper teaches the access port of claim 8. Modified Cooper fails to explicitly teach the oblong opening is shaped such that the first instrument seal seals against a circular cross section instrument shaft that extends through the oblong opening. Ritchart teaches an access port (Figure 10) comprising a cannula (cannula 22) and an instrument entry guide comprising a first instrument seal (see labeled Figure 10 below; comprised of septum 36a, actuation mechanism 79, flapper valve 98) that seals against a circular cross section instrument shaft (instrument 26a) that extends through the oblong opening (“The portions of the septum which define the orifice 38a need to be sufficiently strong to form the seal with the instrument 26a” [Col 7, line 8]; Figure 11). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first instrument seal of Cooper such that the oblong opening is shaped such that the first instrument seal seals against a circular cross section instrument shaft that extends through the oblong opening based on the teachings of Ritchart to prevent leakage of the insufflation gas both when an instrument is located within the first instrument seal and when an instrument is absent (Ritchart [Col 2, line 60] and [Col 8, line 50]). 

Regarding claim 12, modified Cooper teaches the access port of claim 1. Modified Cooper fails to explicitly teach a door; wherein the first instrument seal comprises an oblong opening; wherein on the condition that an instrument shaft is inserted through the oblong opening, the first instrument seal seals against the instrument shaft; and wherein on the condition that the instrument shaft is not inserted through the oblong opening, the door seals the oblong opening. Ritchart teaches an access port (Figure 10) comprising a cannula (cannula 22) and an instrument entry guide comprising a first instrument channel (see labeled Figure 10 below) and a first instrument seal (see labeled Figure 10 below; comprised of septum 36a, actuation mechanism 79, flapper valve 98) aligned with the first instrument channel (Figure 10), further comprising a door (door of flapper valve 98; Figures 10-11); wherein first instrument seal comprises an oblong opening (Figure 10; wherein the opening along the length of the instrument seal is oblong); wherein on the condition that an instrument shaft is inserted through the oblong opening, the first instrument seal seals against the instrument shaft (“The portions of the septum which define the orifice 38a need to be sufficiently strong to form the seal with the instrument 26a” [Col 7, line 8]; Figure 11); and wherein on the condition that the instrument shaft is not inserted through the oblong opening, the door seals the oblong opening (“flapper valve 98 could be provided in the channel 24a in series with the septum 36a in order to stop this leakage in the absence of the instrument 26a.” [Col 8, line 51]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first instrument seal of Cooper to comprise an oblong opening and to include a door based on the teachings of Ritchart to prevent leakage of the insufflation gas both when an instrument is located within the first instrument seal and when an instrument is absent (Ritchart [Col 2, line 60] and [Col 8, line 50]). 
[AltContent: arrow][AltContent: textbox (Instrument seal)]

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US 2011/0201883) in view of Castro et al. (USPN 6004326) in further view of Hart et al. (USPN 6162196) further in view of Ritchart et al. (USPN 5209737) as applied to claim 8 above, and further in view of Widenhouse et al. (US 2010/0081995). 
Regarding claim 10, modified Cooper teaches the access port of claim 8. Modified Cooper fails to explicitly teach the oblong opening is shaped such that the first instrument seal seals against an oblong cross section instrument shaft that extends through the oblong opening. Widenhouse teaches an access port (Figure 1A, for example) comprising an instrument entry guide (seal base 270; Figure 11A) comprising an first instrument seal (sealing ports 278) having an oblong opening (“The non-circular shaped sealing ports 272 can have any shape known in the art, including but not limited to oval,” [0135]) shaped such that the first instrument seal seals against an oblong cross section instrument shaft that extends through the oblong opening (“The non-circular shaped sealing ports 272 can have any shape known in the art, including but not limited to oval…Each port housing 274 and/or sealing element 276 can be rotatable relative to the seal base 270 so that as the non-circular shaft of a surgical instrument 278 is inserted therethrough” [0135]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the oblong opening of the first instrument seal of Cooper in view of Ritchart to be shaped such that the first instrument seal seals against an oblong cross section instrument shaft that extends through the oblong opening based on the teachings of Widenhouse to ensure that the access port is able to seal around a non-circular instrument shaft (Widenhouse [0135]) in order to prevent leakage of insufflation gas. 

Claims 11 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US 2011/0201883) in view of Castro et al. (USPN 6004326) in further view of Hart et al. (USPN 6162196) as applied in claim 1 above, and further in view of Loomas et al. (USPN 5411483).
Regarding claim 11, modified Cooper teaches the access port of claim 1. Modified Cooper fails to explicitly teach a door; wherein on the condition that an instrument shaft is inserted through the first instrument seal, the first instrument seal seals against the instrument shaft; and wherein on the condition that the instrument shaft is not inserted through the first instrument seal, the door seals the first instrument seal. Loomas teaches an access port (Figure 1) having an instrument entry guide (Figure 2) having an instrument seal (main seal 18), further comprising a door (door 88); wherein on the condition that an instrument shaft is inserted through the first instrument seal, the first instrument seal seals against the instrument shaft (“The main gas-tight seal includes the main sealing lip 84, which seals with the trocar (not shown) or other instrument passed through the main gas-tight seal.” [Col 14, line 3]); and wherein on the condition that the instrument shaft is not inserted through the first instrument seal, the door seals the first instrument seal (“The spring-loaded door 88 swings in the direction indicated by the arrow 90 to form a seal with the inner sealing lip 86 when no instrument is inserted into the main gas-tight seal 18.” [Col 14, line 8]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the first instrument seal of Cooper to include a door based on the teachings of Loomas to provide a gas-tight seal both when an instrument is inserted through the first instrument seal and when an instrument is removed (Loomas [Col 14, lines 3-11]).

Regarding claim 13, modified Cooper teaches the access port of claim 1. Modified Cooper fails to explicitly teach the first instrument seal comprises a lip; wherein the lip comprises a sealing surface that surrounds an opening; and wherein the sealing surface seals against an instrument shaft inserted through the opening. Loomas teaches an access port (Figure 1) having an instrument seal (main seal 18) comprising a lip (main sealing lip 84); wherein the lip comprises a sealing surface that surrounds an opening (Figure 2); and wherein the sealing surface seals against an instrument shaft inserted through the opening (“The main gas-tight seal includes the main sealing lip 84, which seals with the trocar (not shown) or other instrument passed through the main gas-tight seal.” [Col 14, line 3]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the first instrument seal of Thompson to include a lip based on the teachings of Loomas to provide a gas-tight seal when an instrument is inserted through the first instrument seal (Loomas [Col 14, lines 3-11]).

Regarding claims 14 and 15, modified Cooper teaches the access port of claim 1. Modified Cooper fails to explicitly teach wherein the first instrument seal comprises a first lip; wherein the first lip comprises a first sealing surface that surrounds a first opening; wherein the first sealing surface seals against a first movable door and wherein the second instrument seal comprises a second lip; wherein the second lip comprises a second sealing surface that surrounds a second opening; and wherein the second sealing surface seals against a second movable door. Loomas teaches an access port (Figure 1) having an instrument seal (main seal 18) comprising a lip (inner sealing lip 86); wherein the lip comprises a sealing surface that surrounds an opening (Figure 2); and wherein the sealing surface seals against a movable door (door 88; “The spring-loaded door 88 swings in the direction indicated by the arrow 90 to form a seal with the inner sealing lip 86 when no instrument is inserted into the main gas-tight seal 18.” [Col 14, line 8]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the first and second instrument seals of Cooper to each include a lip forming a sealing surface and a movable door based on the teachings of Loomas to provide a gas-tight seal when an instrument has been removed from the first and second instrument seals (Loomas [Col 14, lines 3-11]).

Regarding claim 16, modified Cooper teaches the access port of claim 1. Modified Cooper fails to explicitly teach the first instrument seal comprises an opening, a door seal around the opening, and a shaft seal around the opening; wherein the door seal seals against a movable door; and wherein the shaft seal seals against an instrument shaft inserted through the opening. Loomas teaches an access port (Figure 1) having an instrument seal (instrument seal 32 and main seal 18; Figure 2) comprising an opening (instrument port 38), a door seal (main seal 18) around the opening (Figure 2), and a shaft seal (instrument seal 32); wherein the door seal seals against a movable door (door 88; “The spring-loaded door 88 swings in the direction indicated by the arrow 90 to form a seal with the inner sealing lip 86 when no instrument is inserted into the main gas-tight seal 18.” [Col 14, line 8]); and wherein the shaft seal seals against an instrument shaft inserted through the opening (“The instrument seal 32 forms the gas-tight seal with an instrument passed through the instrument port 38.” [Col 9, line 26]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first instrument seal of Cooper to include a door seal and a shaft seal based on the teachings of Loomas to provide a gas-tight seal both when an instrument is inserted through the first instrument seal and when an instrument is removed (Loomas [Col 14, lines 3-11]).

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US 2011/0201883) in view of Castro et al. (USPN 6004326) in further view of Hart et al. (USPN 6162196) as applied in claim 1 above, and further in view of Widenhouse et al. (US 2010/0228198), hereinafter Windenhouse ‘198
Regarding claims 18-20, modified Cooper teaches the access port of claim 1: wherein the instrument entry guide (instrument guide 200) comprises an annular flange (proximal end of instrument guide 200; Figure 5). Modified Cooper fails to explicitly teach the access port further comprises an instrument entry guide attachment, the instrument entry guide attachment comprising a clip that contacts the annular flange on the instrument entry guide, the clip simultaneously inhibiting translational movement of the instrument entry guide with respect to the instrument entry guide attachment and allowing rotational movement of the instrument entry guide relative to the instrument entry guide attachment, wherein the instrument entry guide attachment comprises a lid, and the lid comprises the clip, and further comprising a cannula attachment removably engaged with the cannula, the cannula attachment including a locking ring that is sized and shaped to engage the cannula. Widenhouse ‘198 teaches an access port (surgical access device 10) comprising an instrument entry guide (seal base 26) comprising an annular flange (lip 52); and the access port further comprises an instrument entry guide attachment (housing 16 and retractor base 38) comprising a clip (slots 36 and bayonet foot or pin housing 16; “At least one bayonet foot or pin…can extend any length from an inner circumference of the housing 16, e.g., from the distal sidewall, and they can be configured to engage corresponding slots 36 formed in an outer surface of the proximal retractor base 38.” [0085]) that contacts the annular flange (“The middle sidewall 50 can have a size and shape corresponding to a complementary lip 52 formed on and extending radially outward from the seal base 26 such that the middle sidewall 50 can be configured to engage the lip 52 and movably couple the seal base 26 to the housing 16 and the retractor 18 when the housing 16 is attached to the retractor 18.” [0084]), the clip simultaneously inhibiting translational movement of the instrument entry guide with respect to the instrument entry guide attachment and allowing rotational movement of the instrument entry guide relative to the instrument entry guide attachment (“With the housing 16 locked to the proximal retractor base 38, the seal base 26 can be rotated in the first direction and in a second opposite direction, e.g., a counter clockwise direction, to rotate the seal base 26 relative to the housing 16 as well as to the retractor 18.” [0086]); wherein the instrument entry guide attachment comprises a lid (housing 16), and the lid comprises the clip (“At least one bayonet foot or pin…can extend any length from an inner circumference of the housing 16, e.g., from the distal sidewall, and they can be configured to engage corresponding slots 36 formed in an outer surface of the proximal retractor base 38.” [0085]), and further comprising a cannula attachment (spring assembly 32) removably engaged with the cannula (inner elongate portion 42; Figure 3 via interior ledge 54), the cannula attachment including a locking ring (spring retaining rings 32a) that is sized and shaped to engage the cannula (Figure 3, via interior ledge 54). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the access port of Cooper to include an instrument entry guide attachment and cannula attachment based on the teachings of Widenhouse ‘198 to secure the instrument entry guide within the cannula and allow for optimal positioning of the surgical instruments though the instrument entry guide (Widenhouse ‘198 [0075]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument that “Copper fails to disclose or suggest ‘an entry guide seal coupled to the cannula,’ as recited by…claim 1” (Remarks, page 7), the examiner respectfully disagrees. As detailed above, Cooper teaches a cannula (cannula 100) and an entry guide seal (seal 210) coupled to the cannula (Figure 5). The seal 210 is coupled to the cannula 100 along the inner wall of the cannula 100 via its coupling with the instrument guide 200 (“The instrument guide 200 may include a seal 210, such as an O-ring, that couples the instrument guide to the cannula 100 such that the seal retains a pressurized insufflation fluid within the surgical site.” [0040]). Additionally, the present specification states that “components described as coupled may be electrically or mechanically directly coupled, or they may be indirectly coupled via one or more intermediate components” (paragraph [0036]). It is suggested to further specify how the entry guide seal is coupled to the cannula, such as described in paragraph [0047] of the present specification. It is also noted that Castro discloses an entry guide seal an entry guide seal (seal element 206 of valve assembly 200) coupled to the cannula (Figure 6). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks, Page 9), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783      
/KEVIN C SIRMONS/            Supervisory Patent Examiner, Art Unit 3783